Citation Nr: 0534220	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  89-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected neurosis, to include 
consideration of staged ratings.

2.  Entitlement to service connection for a skin disorder due 
to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  He served in the Republic of Vietnam from November 
1969 to November 1970, and his awards and decorations include 
the Combat Infantryman Badge.

The instant appeal as to the skin disorder claim arose from a 
February 1988 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  The Board of Veterans' Appeals (Board) remanded 
the claim in June 1989 and again in November 1998 for 
additional evidentiary development.  The appeal as to the 
service-connected neurosis claim arose from a January 1999 
rating decision which implemented a November 1998 decision of 
the Board which had granted service connection for neurosis.  
In January 1999, the RO assigned a 30 percent evaluation for 
the service-connected neurosis, effective July 19, 1990.  

In July 2004, the Board issued a decision which denied the 
benefits sought.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veteran's Claims 
(Court), and in August 2005 the Court granted a Joint Motion 
for Remand (Joint Motion).  The Joint Motion indicated that a 
remand was warranted for the Board to obtain a medical 
examination or opinion with regard to the skin disorder claim 
and for the Board to provide an adequate statement of reasons 
and bases with regard to the claim for a higher initial 
evaluation for service-connected neurosis.  

With regard to the service-connected neurosis claim, the 
Joint Motion indicated that the Board should address further 
the favorable evidence it noted in the July 2004 


decision; specifically, evidence in the February 1999, March 
2000, and February 2002 VA examination reports and that it 
should explain whether the positive evidence found in those 
reports compared with the other contemporaneous records 
during that time period similarly supported a rating in 
excess of 30 percent.  The Board will defer addressing this 
matter until development is completed in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the veteran's skin disorder claim, the Joint 
Motion indicated that a remand was warranted for the Board to 
obtain a medical examination or opinion in compliance with 
the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
Joint Motion further indicated that in connection with the 
examination the claims folders should be reviewed in advance 
and the medical opinion should address the opinions provided 
in an April 1999 VA examination report and its February 2000 
addendum as well as a July 2003 VA treatment record.

With regard to the initial rating claim, the Joint Motion 
indicated that a remand was warranted for the Board to 
consider whether staged ratings were appropriate, and, 
specifically, to evaluate the veteran's psychiatric condition 
in 1994 separate from the condition in 2000.  Further, the 
evidence of record reveals that there may be pertinent 
evidence which has not been associated with the claims 
folder.  It appears that the last time VA developed VA 
treatment records and associated them with the claims folder 
was in 1995.  A recent August 2004 VA mental disorders 
examination noted that the veteran was being treated and 
prescribed medication at "PIC" and that he received 
treatment at "this VA Clinics" [sic], an apparent reference 
to the San Juan VA Medical Center, where the August 2004 
examination was held.  Further, the August 2004 VA 
examination report noted that the veteran was receiving 
treatment from a Dr. Juarbe at "MEPSi Center".  Other 
records in the file 


reveal that Dr. Juarbe has been treating the veteran since 
1994.  Under the circumstances, it is the Board's conclusion 
that further action is required to fulfill the duty to 
assist.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004). 

Finally, the Board notes that a supplemental statement is not 
of record subsequent to the development of pertinent medical 
evidence, including the August 2004 VA examination reports.  
38 C.F.R. § 19.37(a) (2005).  

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should arrange for a VA medical 
opinion with examination of the veteran by a 
physician with appropriate expertise.  The 
physician is to provide an opinion as to 
whether it is least as likely as not (i.e., 
is there a 50/50 chance) that any currently 
diagnosed skin disorder is related to 
service, including exposure to Agent Orange.  
In particular, the medical opinion should 
address the opinions provided in an April 
1999 VA examination report and its February 
2000 addendum as well as a July 2003 VA 
treatment record.  The rationale for all 
opinions expressed should be provided.  The 
claims files, including a copy of this 
remand, must be made available to the 
examiner for review prior to the examination.  

2.  The RO should make efforts to obtain a 
complete copy of any and all relevant records 
of treatment for the veteran's service-
connected neurosis.  



(a)  The RO should contact the 
veteran and request that he provide 
the necessary authorization and 
adequate identifying information 
(name of facility, address, and 
dates of treatment) for development 
of the treatment records for his 
service-connected neurosis since 
service; and

(b)  After obtaining any necessary 
authorization, the RO should develop 
all psychiatric treatment records 
from Dr. Juarbe and the MEPSI Center 
from 1994 to the present; and

(c)  The RO should develop all VA 
treatment records pertaining to his 
psychiatric treatment including 
treatment at PIC and the San Juan 
VAMC since 1990.

3.  Thereafter, the RO should take 
adjudicatory action on the claims here in 
question.  With regard to the claim for a 
higher initial evaluation for service-
connected neurosis, the RO should consider 
whether staged ratings are appropriate and 
should evaluate appellant's condition in 1994 
separate from his condition in 2000.  If any 
benefit sought remains denied, the RO should 
furnish a supplemental statement of the case 
(SSOC) to the veteran and representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims files should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

